Citation Nr: 9919106	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970 and from February to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Huntington RO which denied service connection for a back 
injury, post-traumatic headaches and sinusitis.  The RO 
granted service connection for a hearing loss in the right 
ear that was assigned a noncompensable rating.  In a February 
1993 rating action, the RO denied service connection for 
bilateral pes planus and the veteran filed a notice of 
disagreement from this rating action in April 1993.  In a 
rating decision of July 1993, the RO granted service 
connection for bilateral pes planus and this issue is, 
accordingly, not before the Board on appeal.  

In a rating decision of October 1993, the RO determined that 
new and material evidence had been submitted to reopen the 
veteran's claim of service connection for residuals of back 
injury, but then denied service connection for this 
disability.  

In May 1996, the veteran appeared and gave testimony at a 
hearing in Washington, D.C., before the undersigned Board 
member.  In October 1996, the Board concurred with the RO's 
determination that new and material evidence had been 
submitted to reopen the claim of service connection for a 
back injury.  The case was then remanded to the RO for 
further development.  Subsequently, in a rating action of 
September 1997, the RO granted service connection for post-
traumatic headaches.  Accordingly, the issue of service 
connection for post-traumatic headaches is no longer on 
appeal.  

The case was again remanded by the Board in April 1998 so 
that the RO could review additional service department 
medical records which were obtained in November 1997 and so 
that the RO could consider the increased rating issue on an 
extraschedular basis.  In decision of November 1998, the 
Board denied entitlement to an increased (compensable) rating 
for defective hearing in the right ear.  The Board again 
remanded the issues of entitlement to service connection for 
residuals of a back injury and entitlement to service 
connection for sinusitis to the RO for further development.  
That development having been accomplished, these issues are 
before the Board for appellate consideration at this time.  


FINDINGS OF FACT

1. The veteran had back complaints during  his first period 
of service which were acute and transitory and resolved 
without residuals; the veteran's current back complaints 
developed several years after the veteran's first period 
of service and prior to his second period of active duty.  

2 The veteran's low back disability did not increase in 
severity during the veteran's second period of active 
service.  

3 Sinusitis was not manifested until after the veteran's 
discharge from his first period of service.  

4 The veteran's sinusitis did not increase in overall 
severity during his second period of service.  



CONCLUSIONS OF LAW

1. Chronic residuals of a back injury were not incurred in or 
aggravated by the veteran's first period of active 
service.  38 U.S.C.A.§§ 1110, 5107(a)(West 1991 & Supp. 
1998)

2. Chronic residuals of a back injury were not aggravated by 
the veteran's second period of active service.  38 
U.S.C.A.§§ 1110, 1153, 5107(a)(a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 3.306 (1998).  

3.  Sinusitis was not incurred in or aggravated by the 
veteran's first period of active service.  38 
U.S.C.A.§§ 1110, 5107(a)(West 1991 & Supp. 1998)  

4. Sinusitis was not aggravated by the veteran's second 
period of active service.  38 U.S.C.A.§§ 1110, 1153, 
5107(a)(a) (West 1991 & Supp. 1998); 38 C.F.R.§ 3.306 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background  

On the veteran's June 1968 examination prior to service 
enlistment, the veteran's spine and sinuses were evaluated as 
normal.  Review of the service medical records for this 
period of active duty reveal no findings or diagnosis of 
sinusitis.  In September 1968, the veteran was seen with 
complaints of low back pain.  A history of an old back injury 
was reported.  The impression was muscle strain.  In March 
1969 the veteran was seen with complaints of thoracic spine 
pain and pain between the shoulders.  It was reported that 
the veteran had injured his back playing football the 
previous June.  X-rays were within normal limits.  The 
veteran was treated with ultrasound and massage.  In early 
April 1969, the veteran said that he had received no 
improvement.  

In August 1969 the veteran was seen with complaints which 
included pain in the back of the neck following an automobile 
accident.  In early September 1969 the veteran was noted to 
still complain of pain in the interscapular region and in the 
cervical and upper thoracic segments of the spine.  When seen 
again later in September 1969 for back pain, the impression 
was back pain secondary to auto accident with psychological 
overlay.  The veteran was hospitalized in September 1969 with 
a diagnosis of myositis, acute of intrascapular muscles, 
organism undetermined.  In September and October 1969 the 
veteran was provided with limited physical profiles because 
of back pain.  In late October 1969 the veteran's back was 
said to be doing quite well but pain had recently recurred.  

When seen in early November 1969, the veteran again 
complained of back pain.  Orthopedic evaluation in late 
November 1969 noted full range of motion in the neck with 
tenderness in the upper thoracic region in the area of D3 and 
spasm of the scapular muscles.  X-ray showed no 
abnormalities.  On the veteran's separation examination in 
January 1970, the veteran's spine and sinuses were evaluated 
as normal.  

On VA medical examination in March 1970, the veteran's 
sinuses were normal.  During orthopedic evaluation, the 
veteran complained of pain in the upper back and between the 
shoulders.  At the conclusion of the evaluation, the 
diagnosis was no objective clinical findings of orthopedic 
disease in the neck or upper thoracic spine.  

On a March 1973 examination for enlistment in the West 
Virginia National Guard, the veteran's 'pine and sinuses were 
evaluated as normal.  

In July and December 1974 the veteran was seen by the VA with 
complaints of pain in the lower back.  In February 1975 the 
veteran again complained of low back pain.  He was seen in 
March 1975 with complaints of weakness, malaise, headaches 
and sinus draining.  The assessment was sinusitis.  

On a December 1975 periodic examination for the West Virginia 
National Guard, the veteran's sinuses and spine were 
evaluated as normal.  

During VA outpatient treatment in June 1979, the veteran 
complained of low back pain and pain between the shoulders 
since an accident in 1970.  In May 1980 the veteran was seen 
with complaints which included low back pain.  The veteran 
gave a history of an injury during service with subsequent 
reinjury in an automobile accident.  Evaluation revealed a 
normal contour of the spine with no tenderness or spasm.  
Range of motion in the low back was normal.  When seen in 
June 1980, it was noted that the veteran's X-rays showed no 
arthritis, lipping, slippage or fracture.  The veteran was 
said to have a chronic low back strain.  In August 1980 the 
veteran was seen with complaints of low back pain after a 
twisting injury at work.  

Private clinical records reveal treatment in May 1982 for low 
back pain after the veteran sustained lifting injuries.  
Periodic treatment for low back complaints thereafter is 
indicated.  

On periodic examination for the West Virginia National Guard 
conducted in December 1983, the veteran's spine and sinuses 
were normal.  

In February 1987, the veteran was seen privately for back 
pain which was related to a 1981 injury.  X-rays were 
reported to show spondylolysis at L5.  A CT scan of March 
1987 showed degenerative disc disease at L5-S1 with vacuum 
effect.  In late March 1987, it was noted that the veteran 
again had lower back pain after a recent fall.  

In an October 1987 statement, Terry M. Chambers, D.C., 
reported treating the veteran for low back pain.  The pain 
was said to have first begun two years earlier when he 
slipped on some ice and fell on his buttocks.  After 
evaluation, the diagnoses were posterior facet syndrome, 
chronic lumbosacral sprain, sciatica due to disc 
displacement, and subluxation of the lumbar spine.  

On periodic examination for the West Virginia National Guard 
in December 1987, the veteran's spine and sinuses were 
evaluated as normal on clinical evaluation.  

Private clinical records indicate outpatient treatment in 
June and July 1988 for low back pain after doing some weight 
lifting and bicycling over the previous three weeks.  In 
January 1989, the veteran was treated by the VA as an 
outpatient for complaints of headaches for two weeks and low 
back pain off and on for three years.  The diagnoses were 
probable sinusitis and chronic lumbosacral strain.  A March 
1989 X-ray was within normal limits.  

In March 1989, the veteran was treated privately for a severe 
contusion to his low back after the veteran fell on ice.  May 
1989 X-rays of the lumbosacral spine were unremarkable except 
for a suggestion of narrowing at the L-5, S1 interspace.  In 
June 1989, some improvement in the veteran's low back was 
reported.  He was reported to be some 3+ months subsequent to 
a compensation injury at work.  

In October and November 1990, the veteran was seen again by 
the VA for chronic back pain and muscle strain.  

The veteran's examination prior to his second period of 
active service is not of record.  Review of the medical 
records from this period of active service reveal that the 
veteran was seen by the VA in May 1991 with complaints of a 
dull backache.  He also complained of seemed like a sinus 
headache.  The diagnoses were chronic back pain and headache 
of unknown cause.  The veteran's examination prior to 
discharge from this period of active duty is not of record.  

When seen as an outpatient by the VA in November 1991 for 
back pain and complaints of sinusitis, the veteran said that 
his back problem was about the same.  The assessment was 
chronic back pain, migraine headaches/sinusitis.  

On periodic examination for the West Virginia National Guard 
conducted in December 1991, the veteran's sinuses and spine 
were evaluated as normal on clinical evaluation.  

On VA examination in December 1991, the veteran's complaints 
included back pain and headaches.  Clinical evaluation of the 
sinuses was normal.  X-rays showed narrowing of the L5-S1 
intervertebral disc.  After musculoskeletal examination, the 
diagnosis was narrowing and intervertebral disc space L5-S1.  

During VA outpatient treatment in May 1992, the veteran's 
back was described as fairly stable.  In June 1992, it was 
noted that the veteran had reinjured his back the previous 
day.  A history of an old back injury was reported.  The 
assessment was acute muscle spasms of the back.  An 
assessment of sciatica was rendered in August 1992.  
Subsequent outpatient treatment for low back complaints and 
sinusitis.  In October 1993, the veteran was hospitalized for 
a low back sprain sustained in an automobile accident.  

During a May 1996 hearing before the undersigned Board member 
in Washington, D.C., the veteran said that he injured his 
back while playing football as a child but had no back 
problem when he entered service.  He said that he sustained a 
back injury and a concussion in an August 1969 automobile 
accident.  He was hospitalized after these injuries and 
suffered intermittent back pain ever since that episode.  He 
said that he was told to not mention his back problems and 
head injury on his examination at the time of service 
discharge. He said that he received VA treatment for the 
residuals of his injuries shortly after service discharge and 
had been receiving care for back pain ever since service.  He 
related that he hurt his back in a 1977 auto accident.  He 
said that he currently has disc disease, arthritis, and a 
sprain.  He said that he has a problem with dragging his leg 
which he did not have during service.  The veteran said that 
he began to have sinus drainage in 1969 during service and 
had been treated for this complaint by the VA  

On a December 1996 periodic examination by the service 
department for the West Virginia National Guard, the 
veteran's sinuses were evaluated as normal and his spine was 
also evaluated as normal.  In the physician's summary, sinus 
infection was reported.  

On VA nose and throat examination in July 1997, the veteran 
complained of a partial nasal obstruction which occurred two 
to three times a year.  He also complained of temporal 
headaches at bedtime, as well as sneezing attacks and nasal 
discharge.  After evaluation, the diagnoses were allergic 
rhinitis and mild septal deviation to the left side.  The 
veteran was said to not have sinusitis.  The examiner 
commented that, although the veteran complained of sinusitis, 
neither the current examination, nor examinations in 1989 in 
1997 bore this out.  There was no current sinusitis to relate 
to the veteran's symptoms during service.  

After a VA orthopedic examination in July 1997, the diagnoses 
included cervical and thoracic strain as a result of 
automobile accident in August 1969, long resolved without 
residuals; and degenerative disc disease of the lumbar spine, 
particularly at the L5-S1 level with radiculopathy of L5, 
left, secondary to occupational injury, non-service 
connected.  The examiner reviewed the veteran's clinical 
records and commented, essentially, that the veteran's August 
1969 injuries involved the cervical spine and upper thoracic 
spine and had run their course as of the end of 1969.  Low 
back pain complaints were first observed in 1982 and were 
related to a work injury.  The examiner concluded that the 
current low back complaints had no relationship to the 1969 
injuries.  

II. Analysis  

Initially, the Board notes that the veteran's claims for 
service connection for residuals of a back injury and service 
connection for sinusitis are "well grounded" within the 
meaning of 38 U.S.C.A.§ 5107(a), in that the claims are 
plausible.  All relevant facts pertaining to these claims 
have been developed to the extent possible and no further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of these claims as 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for chronic disability due 
to disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1110.  For a showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  Where the 
chronicity of a disease entity during service is not 
established, chronicity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Review of the veteran's service medical records for his 
initial period of service reveals that he was seen in one 
occasion in September 1968 with complaints of low back pain.  
He was also seen on several occasions during this period of 
service for treatment of injuries to the cervical and 
thoracic spine, segments of the spine which involve the upper 
back.  However, since the veteran's spine was evaluated as 
normal on the veteran's examination prior to separation from 
this period of service, on VA orthopedic examination 
conducted shortly after service discharge, and again on a 
1973 examination conducted for the West Virginia National 
Guard, the Board considers the veteran's back complaints 
during his first period of service to have been acute and 
transitory and to have resolved without residuals.  While 
complaints regarding the low back were noted in mid 1974, and 
complaints regarding the upper back were noted in 1979, such 
findings, several years after service discharge, are too 
remote in time to be reasonably related to the veteran's back 
complaints during his first period of service.  Similarly, 
the degenerative disc disease of the lumbar spine first found 
in 1987, 17 years after service, is too remote from the 
veteran's initial period of service to be reasonably related 
thereto, especially given the number of traumatic injuries to 
the spine which the veteran has sustained from about 1980 on.  

There is a record documenting treatment for a dull backache 
in May 1991, during the veteran's second period of service. 
However, references to the veteran's back in clinical records 
dated shortly after discharge from this period of service 
show that the veteran's back condition was rather stable at 
that time.  Since that is the case, it is apparent that the 
veteran's back disabilities did not worsen during this second 
period of service.  Moreover, after a recent VA orthopedic 
examination, the examiner clearly rejected any relationship 
between the veteran's current back pathology and service.  

Since the above evidence does not demonstrate that chronic 
back disability was incurred during the veteran's first 
period of service, and since the veteran's current back 
complaints, which manifested several years thereafter, did 
not increase in severity during his brief second period of 
service, service connection for the residuals of a back 
disability is not warranted.  

Review of the record fails to reveal any findings of 
sinusitis during the veteran's initial period of service.  
The first objective evidence of sinusitis dates from 1974, 
about four years after service discharge and there is no 
medical evidence otherwise linking this disability to the 
veteran's initial period of service.  Since there is no 
clinical documentation of sinusitis during the veteran's 
second period of service, it would be unreasonable to hold 
that sinusitis increased in severity during the veteran's 
active service in 1991.  Moreover, a recent VA examination 
questioned whether the veteran currently has sinusitis.  
While the Board believes that the other evidence of record 
supports the current existence of this disability, no 
relationship between current sinusitis and either period of 
the veteran's active service has been demonstrated.  
Therefore, service connection for sinusitis must also be 
denied.  


ORDER

Service connection for the residuals of a back injury is 
denied.  

Service connection for sinusitis is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

